DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-15 are pending in this application.
	Claim 1 is amended in this application.
Response to Arguments
Applicant’s remarks and amendments filed on 01/07/2021 have been fully considered.
Applicant requests withdrawal of the claim objection set forth in the previous office action.
The claim objection set forth in the previous office action is withdrawn due to the present claim amendments. 
Applicant argues that multilayer films that incorporate a sealant layer and an adjacent layer having the shore hardness and crystallinity disclosed in claim 1 unexpectedly provide an improvement in actual sealing performance when incorporated into laminates and then formed into a package. Applicant’s argument is found to be not persuasive for the following reason.
It is noted that “the arguments of counsel cannot take the place of evidence in the record,” see MPEP 2145, I.  It is the examiner’s position that the arguments provided by the applicant regarding multilayer films that incorporate a sealant layer and an adjacent layer having the shore hardness and crystallinity disclosed in claim 1 unexpectedly provide an improvement in actual sealing performance when incorporated into laminates and then formed into a package, must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001. Applicant merely suggests unexpected results without supplying data to prove said results.
Applicant argues that Van Loon includes inner layers between the core layer and outer layers, and therefore does not have the core layer adjacent to a sealant layer. Applicant’s argument is found to be not persuasive for the following reasons.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having the core layer be adjacent to a sealant layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation “in adhering contact” recited in claim 1 does not prohibit the inclusion of inner layers. One of ordinary skill in the art would understand the broadest reasonable interpretation of the claim language “in adhering contact” to include additional layers such as adhesion layer, adhesives, or inner layers that promote contact between the layers. Furthermore, the applicant’s definition of “in adhering contact” in the specification on page 4 lines 24-27 does not require direct contact, and therefore, could include indirect contact, such as by an adhesive, adhesive layer, or inner layers.
Van Loon teaches combining the core layer and two outer layers to form a multilayer film (Van Loon, Par. 0011). Although Van Loon further teaches a preferred embodiment further comprising inner layers between the core layer and the outer layers (Van Loon, Par. 0011), “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971),” see MPEP 2123. Van Loon provides a broader disclosure, and therefore Van Loon does teach a multilayer film comprising the core layer and outer layers without inner layers in between (Van Loon, Par 0011).
Applicant argues that the combination of Van Loon with Srivatsan would render Van Loon unsatisfactory for its intended purpose. Specifically, applicant argues that Van Loon desires optical properties such as high clarity, and that combining Van Loon with Srivatsan would render the optical properties, such as clarity, unsatisfactory. Applicant’s argument is found to be not persuasive for the following reasons.
Srivatsan teaches that the entire laminate after undergoing a sufficient degree of elongation has high haze values (Srivatsan, Tables 11 and 17), however, Srivatsan’s entire laminate is not being combined with Van Loon. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).” See MPEP 2145, III.  Instead, only Srivatsan’s low crystallinity polymers and layer processing teachings are being combined to form Van Loon’s core layer. Therefore, all of the features of Srivatsan’s multilayer film do not apply to modified Van Loon because only one specific part of Srivatsan is being included with Van Loon, not the entire multilayer film. 
Furthermore, Srivatsan discusses that haze can increase depending on how much the laminate is stretched (Srivatsan, Par. 0023-0025). This provides understanding that it is well known and well within the abilities of one of ordinary skill in the art to measure, control and optimize the optical properties, such as haze.
Since Van Loon and Srivatsan both disclose multilayer films formed of propylene and olefin polymeric materials that exhibit low crystallinity and Van Loon specifically suggests utilizing low crystallinity polymeric materials to form a core layer (Van Loon, Par. 0033-0041), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Srivatsan’s low crystallinity polymers and layer processing teachings to form Van Loon’s core layer to yield a core layer (Layer B) that exhibits low crystallinity, that achieves sufficient elasticity and that is capable of plastic deformation as taught by Srivatsan (Srivatsan, Abstract, Par. 0008, 0011, 0036).
Applicant argues that dependent claims 10-12 are also patentable over Van Loon in view of Srivatsan and Akao. In particular, when Applicant's multilayer film is a five layer film or a seven layer film, Layer B is adjacent to an outer layer of the film. In contrast in a five layer film according to Van Loon, the core layer would correspond to Layer C (or the fourth layer in a seven layer film), and would not have a top facial surface in adhering contact with a bottom facial surface of a sealant layer as required by Applicant's claim 1. Applicant’s argument is found to be not persuasive for the following reasons.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having the core layer be adjacent to a sealant layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation “in adhering contact” recited in claim 1 does not prohibit the inclusion of inner layers. One of ordinary skill in the art would understand the broadest reasonable interpretation of the claim language “in adhering contact” to include additional layers such as adhesion layer, adhesives, or inner layers that promote contact and bonding between layers. Furthermore, the applicant’s definition of “in adhering contact” in the specification on page 4 lines 24-27 does not require direct contact and therefore could include indirect contact, such as by an adhesive, adhesive layer(s), tie layer(s), bonding layer(s), or inner layer(s). In view of the foregoing, modified Van Loon’s structure having 2 B inner layers (A/B/X/B/A) is considered to satisfy the 5-layer structure of claim 10. 
For claim 11 regarding a 7-layer structure, Van Loon identifies that layers B and D can function as “tie layers” to provide bonding between all of the C, X, and A layers (Van Loon, Par. 0086). This lies within the broadest reasonable interpretation of “in adhering contact” as discussed above. In view of the foregoing, modified Van Loon’s structure of A/B/C/D/X/D/C/B/A is considered to satisfy the 7-layer structure of claim 11. 
For claim 12 regarding additionally comprising Layer D and Layer E, Van Loon identifies that the B and D layers of the structure can have the same composition as the outer layers (Van Loon, Par. 0079-0080). Van loon also teaches that there can be other multilayer constructions (Van Loon, Par. 0082-0086). Therefore, Van Loon’s second D layer in the A/B/C/D/X/D/C/B/A structure can correspond to the claimed C layer, Van Loon’s second C layer can correspond to the claimed D layer, and Van Loon’s second B layer can correspond to the claimed E layer. In view of the foregoing, Van Loon’s A/B/C/D/X/D/C/B/A structure satisfies the structure comprising a D and an E layer as claimed in claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US 20150158235) in view of Srivatsan (EP 1581390) and Akao et al. (US 5358785).
Regarding claim 1, Van Loon teaches a multilayer film (abstract) comprising: Layer A (outer layer) which is a sealant layer (Par. 0003, 0011, 0012 and  Fig. 5 A-B and samples 2-5 in Table 1); Layer B having a top facial surface and a bottom facial surface (Par. 0011 See - "core layer"); and Layer C having a top facial surface and a bottom facial surface and comprising polyethylene (Par. 0032 -See "outer layer"), wherein the top facial surface of Layer B is in adhering contact with the bottom facial surface of Layer A and wherein the top facial surface of Layer C is in adhering contact with the bottom facial surface of Layer B (Par. 0079 - see "A/Y/A").
Van Loon does not teach Layer B having a crystallinity of 44% or less.
Srivatsan teaches the use of a high crystallinity layer and a low crystallinity layer in a film to allow for plastic deformation (Srivatsan, Par. 008) and improve elasticity (Srivatsan, Abstract). Srivatsan further teaches that the low crystallinity layer is made from the low crystallinity polymer (Srivatsan, Par. 0036) 
Since Van Loon and Srivatsan both disclose multilayer films formed of propylene and olefin polymeric materials that exhibit low crystallinity (Van Loon, Par. 0033-0041), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Srivatsan’s low crystallinity polymers and layer processing teachings to form Van Loon’s core layer to yield a core layer (Layer B) that exhibits low crystallinity, that achieves sufficient elasticity and that is capable of plastic deformation as taught by Srivatsan (Srivatsan, Abstract, Par. 0008, 0011, 0036).
Modified Van Loon does not teach Layer B having a shore hardness D of 50 or less.
Akao teaches Layer B (inner layer) having a Shore Hardness D of 50 or less (Col. 7 Lines 58-66). Akao teaches a layer containing a thermoplastic resin having a shore hardness D of 10-50 which lies within the claim 1 range of 50 or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  
Since modified Van Loon and Akao both disclose coextruded multilayer films comprising a core layer formed with olefin polymeric materials (Van Loon, Par. 0032-0033, Akao, Col 7 Lines 57-67), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the polymer content and additives of modified Van Loon’s core layer (Layer B) to achieve desired properties (such as Shore hardness D in a range of 10-50) according to Akao to yield a core layer (Layer B) that exhibits sufficient hardness, sufficient pseudo-adhesion, flexibility, and strength as taught by Akao (Akao, Col 7 Lines 15-67, see MPEP 2143).
Regarding claim 2, modified Van Loon teaches all of the elements of the claimed invention as stated above except for layer B comprising at least 15 weight percent of a polyolefin based on the total weight of layer B, wherein the polyolefin has a shore hardness D of less than 35 and a crystallinity of 20% or less.

Since modified Van Loon and Srivatsan both disclose multilayer films formed of propylene and olefin polymeric materials that exhibit low crystallinity (Van Loon, Par. 0033-0041), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Srivatsan’s low crystallinity polymers and layer processing teachings to form modified Van Loon’s core layer to yield a core layer (Layer B) that exhibits low crystallinity, that achieves sufficient elasticity and that is capable of plastic deformation as taught by Srivatsan (Srivatsan, Abstract, Par. 0008, 0011, 0036).
Modified Van Loon does not teach the polyolefin having a shore hardness D of less than 35.
Akao teaches the polyolefin having a shore hardness D of less than 35 (Col. 7 Lines 58-66). As stated above, Akao teaches a layer comprising a thermoplastic resin having a shore hardness D of 10-50 which overlaps the claim 2 range of less than 35, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2114.05, I). Akao further teaches that the thermoplastic resin can be a polyolefin copolymer (Col. 7 Line 68 - Col 8 Line 3). Therefore, Akao teaches the limitation wherein the polyolefin has a shore hardness D of less than 35.
Since modified Van Loon and Akao both disclose coextruded multilayer films comprising a core layer formed with olefin polymeric materials (Van Loon, Par. 0032-0033, Akao, Col 7 Lines 57-67), it 
Regarding claim 3, modified Van Loon further teaches the Layer B (core layer) is not a tie layer because Van Loon does not specifically teach that layer B (core layer) is a tie layer, and does teach it is a layer for balancing mechanical properties and imparting flexibility (Van Loon, Par. 0087-0088).
Regarding claim 4, modified Van Loon further teaches the Layer A is an outer layer of the multilayer film (Van Loon, Par. 0003, 0032, 0053, 0079-0080. - see "outer layer").
Regarding claim 5, modified Van Loon further teaches the Layer A is formed from one or more ethylene-based polymers (Van Loon, Par. 0011 - see "at least one outer layer").
Regarding claim 6, modified Van Loon further teaches that at least one outer layer (layer A in the instant application) can be made from ethylene homopolymers (Van Loon, Par. 0053-0054) and that the homopolymers preferably have a crystallinity of 20-60% (Van Loon, Par. 0056) which overlaps the claim 6 range of 47% or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I). Van Loon further teaches the ethylene homopolymer preferably has a shore hardness D of 40-100 (Par. 0056), which overlaps the claim 6 range of 50 or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I). 
Modified Van Loon does not teach the Layer A has a crystallinity of 47% or more. 
Srivatsan teaches that ethylene polymers having a high crystallinity can be used to make high crystallinity films (Par. 0074).
Since Van Loon and Srivatsan both disclose forming layers via extrusion formed from high crystalline polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that Van Loon’s layer comprising high crystallinity ethylene homopolymers formed by the processing set forth by Srivatsan would yield a high crystalline layer that achieves sufficient elasticity and that is capable of plastic deformation as taught by Srivatsan (Srivatsan, Abstract, Par. 0008, 
Modified Van Loon does not teach the Layer A has a Shore Hardness D of 50 or more.
Akao teaches the Layer A (outer layer) has a shore hardness D of 50 or more (Table 1, example 3). Akao teaches an outer layer shore Hardness D of 63 (Table 1, example 3). Akao’s examples fall within the claim 6 range of 50 or more, and therefore, satisfy the claimed range (See MPEP 2131.03, I, MPEP 2114.05, I).
Since modified Van Loon and Akao both disclose coextruded multilayer films comprising an outer layer with olefin polymeric materials (Van Loon, Par. 0032, Akao, Col 9 Lines 64-66), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the polymer content and additives of modified Van Loon’s outer layer (Layer A) to achieve desired properties (such as Shore hardness D of 50 or more) according to Akao to yield an outer layer (Layer A) that exhibits sufficient hardness, sufficient pseudo-adhesion, flexibility, and strength as taught by Akao (Akao, Col 7 Lines 15-67, see MPEP 2143).
Regarding claim 7, modified Van Loon further teaches that at least one outer layer (layer A in the instant application) can be made from ethylene homopolymers (Van Loon, Par. 0053-0054) and that the homopolymers preferably have a crystallinity of 20-60% (Van Loon, Par. 0056) which overlaps the claim 7 range of 39% or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I). Van Loon further teaches the ethylene homopolymer preferably has a shore hardness D of 40-100 (Par. 0056), which overlaps the claim 7 range of more than 45, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I). 
Modified Van Loon does not teach a crystallinity of 39% or more. 
Srivatsan teaches that ethylene polymers having a high crystallinity can be used to make high crystallinity films (Par. 0074). 
Since modified Van Loon and Srivatsan both disclose forming layers via extrusion formed from high crystalline polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that Van Loon’s layer comprising high crystallinity ethylene homopolymers formed by the processing set forth by Srivatsan would yield a high crystalline layer that 
Modified Van Loon does not teach the Layer A has a Shore Hardness D of 50 or more.
Akao teaches the Layer A (outer layer) has a shore hardness D of more than 45 (Table 1, example 3). Akao teaches an outer layer shore Hardness D of 63 (Table 1, example 3). Akao’s examples fall within the claim 6 range of more than 45, and therefore, satisfy the claimed range (See MPEP 2131.03, I, MPEP 2114.05, I).
Since modified Van Loon and Akao both disclose coextruded multilayer films comprising an outer layer with olefin polymeric materials (Van Loon, Par. 0032, Akao, Col 9 Lines 64-66), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the polymer content and additives of modified Van Loon’s outer layer (Layer A) to achieve desired properties (such as Shore hardness D of more than 45) according to Akao to yield an outer layer (Layer A) that exhibits sufficient hardness, sufficient pseudo-adhesion, flexibility, and strength as taught by Akao (Akao, Col 7 Lines 15-67, see MPEP 2143).
Regarding claim 8, modified Van Loon teaches all of the elements of the claimed invention. Van loon further teaches the multilayer film of claim 1, wherein Layer B (core layer) has a thickness of at least 10 microns. Van Loon (Par. 0084) teaches an overall thickness from 20-80 microns as well as a core layer being from 15-30% the overall thickness of the film. Therefore, Van Loon teaches a core layer (Layer B) thickness of 3-24 microns which overlap with the claim 8 range of at least 10 microns, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding claim 9, modified Van Loon further teaches that at least one outer layer (layer C in the instant application) can be made from ethylene homopolymers (Van Loon, Par. 0053-0054) and that the homopolymers preferably have a crystallinity of 20-60% (Van Loon, Par. 0056) which overlaps the claim 6 range of 47% or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I). Van Loon further teaches the ethylene homopolymer preferably has a shore hardness D of 40-100 (Par. 0056), which overlaps the claim 9 range of 50 or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I). 

Srivatsan teaches that ethylene polymers having a high crystallinity can be used to make high crystallinity films (Par. 0074). 
Since modified Van Loon and Srivatsan both disclose forming layers via extrusion formed from high crystalline polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that Van Loon’s layer comprising high crystallinity ethylene homopolymers formed by the processing set forth by Srivatsan would yield a high crystalline layer that achieves sufficient elasticity and that is capable of plastic deformation as taught by Srivatsan (Srivatsan, Abstract, Par. 0008, 0011, 0036). Therefore, modified Van Loon further in view of Srivatsan teaches the limitation “Layer C has a crystallinity of 47% or more.
Modified Van Loon does not teach the Layer C has a Shore Hardness D of 50 or more.
Akao teaches the Layer C (outer layer) has a shore hardness D of 50 or more (Table 1, example 3). Akao teaches an outer layer shore Hardness D of 63 (Table 1, example 3). Akao’s examples fall within the claim 9 range of 50 or more, and therefore, satisfy the claimed range (See MPEP 2131.03, I, MPEP 2114.05, I).
Since modified Van Loon and Akao both disclose coextruded multilayer films comprising an outer layer with olefin polymeric materials (Van Loon, Par. 0032, Akao, Col 9 Lines 64-66), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the polymer content and additives of modified Van Loon’s outer layer (Layer C) to achieve desired properties (such as Shore hardness D of 50 or more) according to Akao to yield an outer layer (Layer C) that exhibits sufficient hardness, sufficient pseudo-adhesion, flexibility, and strength as taught by Akao (Akao, Col 7 Lines 15-67, see MPEP 2143).
Regarding claim 10, modified Van Loon teaches all of the elements of the claimed invention. Van loon further teaches the multilayer film of claim 1, wherein the film comprises at least 5 layers (Van Loon, Par. 0079 - see "A/B/X/B/A").
Regarding claim 11, modified Van Loon teaches all of the elements of the claimed invention. Van loon further teaches the multilayer film of claim 1, wherein the film comprises 7 layers (Van Loon, Par. 0086 - see "A/B/C/D/X/D/C/B/A").

Regarding claim 13, modified Van Loon teaches all of the elements of the claimed invention. Van loon further teaches a laminate comprising: a first film comprising polyethylene terephthalate, polypropylene, polyamide, or polyethylene (Van Loon, Par. 0079); and a multilayer film according to claim 1 (Par. 0079 - see "A/B/X/B/A"). Van Loon teaches that the inner layers may be the same composition as the inner layers and thus the 2nd A layer may be the first film comprising polyethylene (Par. 0079).
Regarding claim 14, modified Van Loon teaches all of the elements of the claimed invention. Van loon further teaches a package formed from the multilayer film of claim 1 (Van Loon, Par. 0087).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Loon in view of Srivatsan and Akao as applied to claim 1 above, and further in view of Parkinson et al. (EP 3025856).
Regarding Claim 15, modified Van Loon teaches the multilayer film as discussed above for claim 1. Modified Van Loon further teaches a package formed from the multilayer film of claim 1 (Van Loon, Par. 0087).
Modified Van Loon does not teach a nonwoven layer that forms an outer layer of the package.
Parkinson teaches a package with a nonwoven layer that forms an outer layer of the package (Par. 004).
Since Van Loon and Parkinson both disclose multilayer films for packages comprising a sealant layer and polyolefin based layers (Par. 0004), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Parkinson’s nonwoven layer as an outer layer of Van Loon’s package to yield a package that provides a soft touch, a soft feel, and an outer fabric-like appearance as taught by Parkinson (Parkinson, Par. 0004), see also MPEP 2143.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:00-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached at 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/               Examiner, Art Unit 1782    


/Eli D. Strah/             Primary Examiner, Art Unit 1782